Case 20-10343-LSS Doc 5349 Filed 06/15/21 Page1of4

United States Bankruptcy Court

District of Delaware E IL c D
Boy Scouts of America, et al., SON TSAR 8: 43

Case No.: 20-10343-LSS

 

Petitioner,

 

THIRD-PARTY MOTION FOR CORRECTION AND RESPONSE

 

Third-party respectfully submits this Motion for Correction of Records and

application of seal before this court.

Jurisdictional Allegations

1. This is an action for the equitable remedy of a defined error in court documentation, or
documentation being relied on by this court.

2. This court has jurisdiction.

Factual Allegations

3. Third-party has provided requested information to this court for the purpose of establishing
damages in the above-captioned proceeding.

4. The information was sent to the Clerk of Court via certified mail 9 November 2020.

5. ‘This documentation contained typed return address information for the Third-party.

6. On 9 April 2021 the Third-party received a correspondence from Omni Agent Solutions,
asserting they represent the petitioners in the matter, and advising of a hearing.

7. The addressing on the envelope the above notice arrived in was not correct, in a number of
ways. See Exhibit 1.

8. In viewing the addressing errors /omissions, the delivery of the letter, especially in an
institutional setting, was fortunate, given the incorrect name, and lack of complete zip code.
‘There ts no obligation on either the post office or the institution to attempt to interpret the
sender’s intentions. For legal mail a strict reading of the address as printed is required.

9. Third-party attempted to correct the matter by writing directly to the Agent, as well as directly
to the Clerk of Courts to advise of the addressing concern. ‘The proper address was again

provided in this correspondence. See Exhibit 2.
Case 20-10343-LSS Doc 5349 Filed 06/15/21 Page 2of4

10. No response has been received to any such correspondence.

11. While the petitioner in the action is under no obligation to respond, the Clerk of Courts is
provided no authority to ignore properly made requests of the court, especially when that
request is in effort to correct a material error in the apparent records.

12. The Third-party has no alternative but to move for formal correction of the record, with
notification to all parties that compliance to date has not been accurate.

13. Seal is appropriate to prevent disclosure of identifying information that has already been

ordered by the court as protected, and is in furtherance of this directive.

WHEREFORE ER: -:<by moves the court for an order directing the following:
a. Correction of the information to that as outlined below
b. Notification that such correction has been made by the petitioner
c. Order that a seal be placed on this motion and order securing the confidentiality of the
identity of Third-party, consistent with the procedures for the Notice of Claim
previously provided.
d. Order the Clerk of Courts to properly respond to requests made to their office to

ensure the proper handling of court documents moving forward.

 
 

 

crear eS

 

 

 

area ee eee

MMT gagtegetegegeyd yell fealty of ty Ce Seer te

Sao Sen” “ona? treet

VORP uNnWWoO 12607 PeBayiaig

 

7 : bea aenaOD "
oF F000 $ socls 29 5
HEE cee, py,
Sze) ni,
SAMOB AINE KOVISOd Si) ME

       

Doc 5849 Filed 06/15/21 Page 3 of 4

Case 20-10343-L

Exner

L9ET6 VO SIIIH pue;poo
OOT SINS “aay dj0Seq code
SUOIINIOS Juaby 1ULUQ
Page 4 of 4

Case 20-10343-LSS Doc 5349 _ Filed 06/15/2]

   

9 April 2021

US Bankruptcy Court
District of Delaware

N 19801, 824 Market Street
Wilmington, DE 19801

RE: Claim of Pe case # 20-10343-LSS

Clerk of Courts:

I am writing today regarding the above~referenced case, for two reasons. First, I am seeking
any kind of update or commmication regarding the claims I submitted to your office. TI have
heard nothing regarding the case with the exception of a single correspondence from the "agent"
which had a number of incorrect pieces of information in my contact address. Depending on
where the errors lay, this may explain my lack of receipt of anything you may have sent.

My request would be that I be appr'sed of where the case is at with regard to the claims,

and what anticipated point in time my c aim will be examined. I would understand that yout
information is limited to schedules and the like, so whatever estimations can be given would

be appreciated.

The second note relates to the incorrect information noted above. The correct information
was typed and clearly presented to your office, so perhaps the problems occurred in the
transcription, etc. In any event, please note my correct mailing information below. Given
the mistakes that the agent's letter had in my commmication, it was frankly surprising that
it got to me at all...certainly the post office was not obliged to go above and beyond, and
it is a concern if others are having the same problems. I would like the judge to be aware
of the issue as a matter of record, to prevent any errors in due process of claims. I would
appreciate a response on both of the above matters as your time allows.

 
